*633MEMORANDUM OPINION.
The opinion of the Court of Appeals, 39 Or App 423, 592 P2d 576 (1979) states (at 429, n. 2):
"In the 'Summary of Argument’ section of his brief, father [petitioner here] complains about the trial court’s award of costs and attorney fees to mother. He does not, however, make any assignment of error on those issues. We therefore conclude those issues are not properly before us.”
In so holding, the Court of Appeals apparently overlooked Rule 7.20 of the Supreme Court and Court of Appeals Rules of Procedure, which states that "[assignments of error are not required in equity appeals * ‡ * »
This case is therefore remanded to the Court of Appeals for reconsideration of the issue of the trial court’s award of costs and attorney fees.
Remanded.